Citation Nr: 0806206	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-01 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1968 to March 1972.              

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The record shows that the veteran served in Vietnam, and that 
he has been diagnosed with PTSD.  The veteran claims that he 
incurred his PTSD in Vietnam as a result of undergoing 
hostile enemy fire.  

In a statement received by VA in June 2004, the veteran 
stated that he underwent daily shelling and mortar attacks 
while assigned to the 596th Transportation Company, 24th 
Infantry Division in Chu Lai.  

In his January 2008 VA Board hearing, he stated that he was 
assigned to the 63rd Transportation Company (or the 563rd 
Transportation Company) with the 25th Infantry division, and 
underwent mortar attacks and small arms fire while on convoy 
runs.      

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
provided an additional opportunity to 
submit a detailed and specific statement 
of his stressors during his service.  He 
should be notified of the importance of 
providing dates, locations, unit 
assignments, and names.  

2.  Whether the veteran responds to this 
inquiry or not, the RO should attempt to 
obtain the veteran's personnel records 
for his second period of service from 
January 1970 through March 1972.  
Thereafter, the RO should also attempt to 
obtain unit records from the U.S. Army 
and Joint Services Records Research 
Center (JSRRC) (formerly USASCRUR) 
pertaining to the veteran's service of 10 
months and 29 days in Vietnam between 
January 1970 and March 1972.          

3.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If any benefit sought on 
appeal for which a notice of disagreement 
has been filed, remains denied, the 
veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



